NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               REJEANIA L. MILLER,
                 Claimant-Appellant

                           v.

       DAVID J. SHULKIN, SECRETARY OF
             VETERANS AFFAIRS,
                Respondent-Appellee
              ______________________

                      2017-1003
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-1064, Judge Alan G. Lance, Sr.
                ______________________

              Decided: February 15, 2017
               ______________________

   REJEANIA L. MILLER, McLoud, OK, pro se.

    BORISLAV KUSHNIR, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., L.
MISHA PREHEIM; Y. KEN LEE, AMANDA BLACKMON, Office
of General Counsel, United States Department of Veter-
ans Affairs, Washington, DC.
                 ______________________
2                                         MILLER   v. SNYDER




    Before PROST, Chief Judge, NEWMAN and WALLACH,
                     Circuit Judges.
PER CURIAM.
    Rejeania L. Miller seeks review of an order that the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) issued in Rejeania L. Miller v. Robert
A. McDonald, Secretary of Veterans Affairs, No. 16-1064
(Vet. App. July 14, 2016). In that case, the Veterans Court
dismissed an appeal from a decision of the Board of Vet-
erans’ Appeals (“Board”) for lack of jurisdiction. Because
the Veterans Court does not have jurisdiction to hear the
appeal, we affirm.
                             I
    Ms. Miller is the former spouse of veteran Joseph E.
Strayhorne, who served on active duty from April 1985 to
May 1993. In May 2008, Ms. Miller filed a claim for
apportionment of Department of Veterans Affairs (“VA”)
benefits on behalf of her then-minor child, Tameisha D.
Strayhorne. The VA Regional Office in Muskogee, Okla-
homa reviewed and denied Ms. Miller’s requested appor-
tionment for benefits for Ms. Strayhorne. Ms. Miller
promptly filed a notice of disagreement in accordance with
38 C.F.R. § 19.24. In response to this notice, the Regional
Office prepared a statement of the case in accordance with
38 C.F.R. § 19.26, indicating that it was denying the
requested apportionment of benefits because Mr. Stray-
horne neither filed for nor received benefits previously.
    After a series of remands to the Regional Office, the
Board issued its decision denying Ms. Miller’s claim,
concluding that “the claim for apportionment of [Mr.
Strayhorne’s] VA benefits must be denied because there
are no benefits which may be apportioned.” Appellant’s
App’x 20. Three months later, Ms. Miller filed a motion
for reconsideration with the Board. The following month,
MILLER   v. SNYDER                                        3



while her motion for reconsideration was pending, she
filed a notice of appeal with the Veterans Court. Id. at 3–
5. The Veterans Court dismissed the appeal, concluding
that the finality of the Board’s decision abated when Ms.
Miller filed her motion for reconsideration. Id. at 1–2. Ms.
Miller appeals the Veterans Court’s dismissal.
                             II
     On appeal, Ms. Miller asks us to reverse the Veterans
Court and award her the disability compensation she
originally sought before the Board. In support, Ms. Miller
focuses on the underlying merits of her benefits claim
first, and on the timeliness of her request for reconsidera-
tion and notice of appeal second. Appellant’s Br. 1–2.
Regarding Ms. Miller’s arguments that the Veterans
Court did not provide her with a fair and impartial con-
sideration of the medical evidence submitted, we note that
the governing law does not allow us to review her argu-
ments. 38 U.S.C. § 7292(c); see also Wanless v. Shinseki,
618 F.3d 1333, 1336 (Fed. Cir. 2010).
    Regarding the timeliness of her appeal, although Ms.
Miller argues that she filed her notice of appeal and
request for reconsideration in a timely manner, this does
not change the result here. Under the relevant statute,
the Veterans Court can only hear “final” Board decisions.
38 U.S.C. § 7266(a). But by the mere filing of her request
for reconsideration, the Board’s decision was made no
longer final. Linville v. West, 165 F.3d 1382, 1386 (Fed.
Cir. 1999) (citation omitted); see also Fithian v. Shinseki,
24 Vet. App. 146, 149 (2010). Thus, the Veterans Court
could not hear Ms. Miller’s appeal after she filed her
reconsideration request.
    Accordingly, we affirm the Veterans Court’s dismissal
for lack of jurisdiction. As the Veterans Court noted,
however, Ms. Miller may appeal the Board’s decision to
the Veterans Court within a renewed 120-day period if
4                                         MILLER   v. SNYDER



the Board denies her request for reconsideration. See
Rosler v. Derwinski, 1 Vet. App. 241, 249 (1991).
                       AFFIRMED
                          COSTS
    The parties shall bear their own costs.